Citation Nr: 0416149	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  99-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dermatological 
disability, due to an undiagnosed illness.  

2.  Entitlement to service connection for disability 
exhibited by hair loss, due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
exhibited by bleeding of the gums and mouth, due to an 
undiagnosed illness.  

4.  Entitlement to service connection for sinus disability, 
due to an undiagnosed illness.  

5.  Entitlement to service connection for disability 
exhibited by loss of strength of the arms, hands, and legs, 
due to an undiagnosed illness.  

6.  Entitlement to service connection for disability of the 
pharynx, due to an undiagnosed illness.  

7.  Entitlement to service connection for disability 
exhibited by excess fat, due to an undiagnosed illness.  

8.  Entitlement to service connection for disability 
exhibited by loss of sight, due to an undiagnosed illness.  

9.  Entitlement to service connection for disability 
exhibited by numbness of the hands, due to an undiagnosed 
illness.  

10.  Entitlement to service connection for disability 
exhibited by leg cramps, due to an undiagnosed illness.  

11.  Entitlement to service connection for disability 
exhibited by headaches, due to an undiagnosed illness.  

12.  Entitlement to service connection for bilateral ear 
disability, due to an undiagnosed illness.  

13.  Entitlement to an initial increased disability rating 
for an anxiety disorder, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
to May 1991 and from September to December in 1994.  From 
January 1991 to May 1991, the veteran served in Southwest 
Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Offices.  
Specifically, by a May 1996 rating action, the Regional 
Office (RO) in Nashville, Tennessee denied the issues of 
entitlement to service connection for dermatological 
symptoms, hair loss, and bleeding of the gums and mouth, all 
asserted to be due to undiagnosed illnesses.  Also, by a June 
1997 rating action, the RO in Muskogee, Oklahoma granted 
service connection for an anxiety disorder and awarded a 
10 percent evaluation for this disability, effective from 
December 1994.  Subsequently, by a May 2000 rating action, 
the RO in San Juan, the Commonwealth of Puerto Rico denied 
the issues of entitlement to service connection for nasal 
symptoms; loss of strength of the arms, hands, and legs; 
throat symptoms; excess fat in the head and body; loss of 
sight; numbness of the hands; leg cramps; headaches; and 
bilateral ear symptoms, all asserted to be due to undiagnosed 
illnesses.  

The 10 percent disability rating assigned to the 
service-connected anxiety disorder is based on an initial 
grant of service connection for this disability.  As such, 
the entire period associated with this service-connected 
disability will be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the rating issue with regard to this 
service-connected disorder is correctly characterized as 
listed on the title page of this decision.  

In a statement dated in November 1996 and received at the RO 
in December 1996, a private physician noted that he had 
treated the veteran for severe epistaxis and left nasal 
fossa.  The doctor also explained that the veteran had 
complained of nasal obstruction, rhinoinhea, and itching of 
his nose, throat, and eyes (which the physician concluded was 
the result of post-nasal drip).  Additionally, the physician 
expressed his opinion that "[a]ll those symptoms were 
developed after a prolonged exposure to dust, sand, 
irritants, etc., during the five months he spent in the 
Persian Gulf."  The doctor also noted that he had treated 
the veteran between August and November 1991 for severe 
allergic rhinitis as well as chronic rhinosinusitis.  This 
statement could be construed as a medical opinion associating 
a sinus disorder with his active military duty.  The RO has 
not considered, nor has the veteran pursued, a claim of 
entitlement to service connection for a diagnosed sinus 
disorder.  This matter, which is not inextricably intertwined 
with the current appeal, is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's dermatological symptoms have been 
associated with diagnosed skin disorders, including 
dermatitis atropia and atypical dermatitis.  

3.  The veteran's hair loss has been associated with 
diagnosed male-pattern alopecia.  

4.  The bleeding in the veteran's gums and mouth has been 
associated with diagnosed gingivitis.  

5.  The veteran's nasal symptoms have been associated with 
diagnosed disorders, including epistaxis, left nasal fossa, 
allergic rhinitis, and chronic rhinosinusitis.  

6.  The veteran's loss of strength in his arms, hands, and 
legs was not associated with an undiagnosed illness when 
apparent and has essentially subsided.  

7.  The veteran had acute pharyngitis in service, with no 
current pharynx disability exhibited.  

8.  The excess fat in the veteran's head and body is not 
associated with an undiagnosed illness.  

9.  The veteran's visual loss has been associated with 
diagnosed bilateral pterygium as well as refractive error 
including presbyopia.  

10.  The numbness of the veteran's hands was not associated 
with an undiagnosed illness when apparent and has essentially 
subsided.  

11.  The veteran's leg cramps were not associated with an 
undiagnosed illness when apparent and has essentially 
subsided.  

12.  The veteran's headaches have been associated with the 
diagnosed anxiety reaction, otitis disability, and 
uncontrolled arterial hypertension.  

13.  The veteran's bilateral ear disability has been 
associated with a diagnosed otitis disorder.  

14.  The service-connected anxiety disorder is manifested by 
complaints of anxiety, stress, nightmares, an inability to 
sleep, depression, nervousness, and crying spells with 
objective evaluation findings of poor insight; but does not 
result in "moderately large" social and industrial 
impairment due to such symptoms as suspiciousness, panic 
attacks (weekly or less often), and mild memory loss (such as 
forgetting names, directions, or recent events).  


CONCLUSIONS OF LAW

1.  Dermatological disability; sinus disability; bilateral 
ear disability; disability of the pharynx; and disability 
exhibited by hair loss, bleeding of the gums and mouth, loss 
of strength of the arms, hands, and legs, excess fat, loss of 
sight, numbness of the hands, leg cramps, and headaches are 
not the result of undiagnosed illnesses for compensation 
purposes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. § 3.317 (2003).  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) and § 4.130, Diagnostic Code 9400 
(2003); 38 C.F.R. § 4.16(c) and § 4.132, Diagnostic Code 9400 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in August 1996, a statement of the case 
(SOC) issued in December 1997, two letters dated in October 
1998, an SOC furnished in September 1999, an SOC issued in 
July 2000, letters dated in May 2001 and April 2002, and the 
supplemental statements of the case (SSOCs) furnished in 
April 2003 and June 2003, the RO informed the veteran of the 
provisions of the VCAA, the criteria used to adjudicate his 
Persian Gulf and increased rating claims, the type of 
evidence needed to substantiate these issues, as well as the 
specific information necessary from him.  Further, the 
multiple SOCs and SSOCs furnished in the present case advised 
the veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the May 2001 and 
April 2002 letters, the RO specifically notified the veteran 
that VA would assist in obtaining identified records but that 
it was his duty to give enough information to enable VA to 
obtain any such available additional records and that the 
responsibility of supporting his claim with appropriate 
evidence was his.  

Moreover, in the April 2002 letter, the RO informed the 
veteran that the agency would make "reasonable efforts to 
help . . . [him] get evidence necessary to support . . . 
[his] claim . . . [, that it would] try to help . . . [him] 
get such things as medical records, employment records, or 
records from other Federal agencies . . . [, and that he] 
must give . . . enough information about these records so 
that . . . [the agency] can request them from the agency or 
person who has them."  This statement, which references the 
veteran's opportunity to provide VA with information 
concerning a variety of additional sources of evidence 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
May 2001 and April 2002 letters, which were issued after the 
initial denials of the Persian Gulf and increased rating 
claims in May 1996, June 1997, and May 2000.  In this regard, 
the Board notes that the initial denial of these issues 
occurred prior to the enactment of the VCAA.  In any event, 
the Board finds that such defect (with respect to the timing 
of the VCAA notice requirement) was harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the Board 
notes that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Thus, there is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has undergone 
several pertinent VA examinations.  

Moreover, the Board notes that, following the issuance of the 
SOC (regarding the claims for service connection for 
dermatological symptoms, hair loss, and bleeding of the gums 
and mouth, all asserted to be due to undiagnosed illnesses) 
issued in December 1997, the SSOC (concerning the initial 
increased rating claim for the service-connected anxiety 
disorder) furnished in April 2003, and the SSOC (regarding 
the claims for service connection for nasal symptoms; loss of 
strength of the arms, hands, and legs; throat symptoms; 
excess fat in the head and body; loss of sight; numbness of 
the hands; leg cramps; headaches; and bilateral ear symptoms, 
all asserted to be due to undiagnosed illnesses), additional 
medical records were received.  Significantly, however, these 
documents contain information which is essentially 
duplicative of evidence previously considered by the RO.  As 
such, a remand to accord the RO an opportunity to review 
these additional records and to furnish the veteran an SSOC 
regarding the issues on appeal is not necessary.  See, 
38 C.F.R. § 19.31 (2003).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Service Connection For Persian Gulf Claims

A.  Factual Background

According to the service medical records, in December 1979, 
the veteran sought treatment for complaints of rashes on his 
face when shaving.  A physical examination reflected peeling 
around the veteran's chin.  

In July 1984, the veteran was treated for an absessing upper 
molar with swelling on the left side of his maxilla.  The 
tooth was extracted, and the veteran received further 
treatment for an infection.  

Thereafter, in June 1990, the veteran complained of shortness 
of breath and headaches.  An anxiety reaction was assessed.  

In December 1990, the veteran reported experiencing nausea 
with occasional vomiting upon eating fatty foods.  The 
examiner recommended ruling out gallstones.  In April 2001, 
the veteran complained of chest pain and nausea with 
consumption of fatty foods.  The examiner suggested possible 
nervous indigestion.  

In March 1991, the veteran sought treatment for complaints of 
a sore throat.  Acute pharyngitis was assessed.  A service 
medical record dated in the following month noted the 
veteran's history of pharyngitis.  

In a statement dated in May 1993, a private physician noted 
that he had treated the veteran for headaches and vertigo.  
In addition, the doctor expressed his opinion that these 
symptoms were associated with the "otitis 1/2 [of the 
veteran's] left ear."  

In April 1995, the veteran underwent a VA Persian Gulf 
examination.  At that time, he complained of hair loss.  A 
physical evaluation completed at that time demonstrated 
normal skin, a normal head, a normal mouth, a normal nose, 
normal extremities, a red throat with no exudates, a weight 
of 203 pounds (with a height of five feet and nine inches), 
normal eyes, no neurological deformity, and normal ears 
including normal tympanic membranes.  

In September 1995, the veteran underwent a VA general medical 
examination.  In the report of this evaluation, the examiner 
noted that the veteran had a history of a skin rash, hair 
loss, and epistaxis.  His complaints at the time of this 
examination included a sebaceous cyst on his face and itching 
of his extremities, photophobia, numbness of hands and 
fingers, and pulsatile-type headaches.  A physical evaluation 
demonstrated small skin rash patches on the veteran's 
forearms and legs with pruritus and scratches; an acne-type 
sebaceous cyst on his face; loss of scalp hair; a history of 
bleeding from the gums after use of a toothbrush and 
gingivitis; a history of epistaxis; normal musculoskeletal 
function with normal muscles, bones, and joints; a normal 
throat; a weight of 196 pounds; normocephalic head; isocoric 
pupils equal and reactive to light and accommodation; 
bilateral pterygiums nasal aspect with sclerae redness; 
normal reflexes and coordination; and normal ear canals, 
tympanic membranes, and "auditional" evaluation.  The 
examiner diagnosed a dermatitis skin rash, a history of 
epistaxis, an episode of gingivitis, and a normal thyroid 
with no history of evidence of previous pathology.  

Approximately one-and-a-half months later in October 1995, 
the veteran underwent a VA skin (other than scars) 
examination.  At that time, he complained of scalp hair loss 
since his return from the Persian Gulf War as well as 
generalized itching and an increased number of cystic lesions 
on his face with scar formation.  A physical examination 
demonstrated moderate hair loss on the frontal and parietal 
areas of the scalp, moderate ice pick scars and white 
comedones on the face, and positive demographism.  The 
examiner diagnosed male-pattern alopecia, cystic acne on the 
face with moderate scar formation, and symptomatic 
demographism.  

In a statement dated in November 1996, a private physician 
noted that he had treated the veteran since July 1991for 
severe epistaxis, left nasal fossa, severe allergic rhinitis, 
chronic pharyngitis, and chronic rhinosinusitis.  

In a document dated and received in December 1996, another 
doctor noted that he had treated the veteran for dermatitis 
atropia on several occasions in the past six months.  In a 
separate statement also dated in December 1996, this same 
physician noted that he had treated the veteran on many 
occasions for the past six months for atypical dermatitis.  

At a VA outpatient treatment session conducted in August 
1997, the veteran complained of numbness in his hands and 
legs.  In addition, a VA medical record notes that obesity 
and presbyopia were noted in August 1997.  

In April 1998, the veteran complained of itching but denied 
experiencing any weight gain or weight loss, bone or muscle 
problems, or thyroid problems.  According to another April 
1998 VA medical record, the veteran was referred for an 
optometry evaluation due to a provisional diagnosis of 
refractive error.  The subsequent VA visual evaluation 
completed in November 1998 provided an assessment of 
early-type presbyopia and latent "hipsopia" causing blurry 
vision.  

In November 1998, the veteran underwent a VA thyroid and 
parathyroid diseases examination.  At that time, the veteran 
reported that the prior VA Persian Gulf examination had 
provided slightly elevated thyroid function tests but that a 
subsequent repeated test had results which were within normal 
limits.  The veteran complained of eye redness and occasional 
blurred vision.  Further, the veteran denied any symptoms 
related to thyroid disease, a history of neurological 
symptoms, any symptoms due to pressure in his larynx or 
esophagus, any weight changes, or a history of myxedema.  A 
physical examination demonstrated weight of 187 pounds, a 
thyroid which was normal to palpation without palpable 
nodules, no decreased muscle strength, and no tremors.  
Thyroid function tests completed at the time of the November 
1998 VA evaluation were essentially within normal limits.  
The examiner concluded that the examination provided no 
evidence of thyroid disease.  

On the same day in November 1998, the veteran underwent a VA 
nose, sinus, larynx, and pharynx examination.  At that time, 
the veteran complained of nasal stuffiness and sneezing.  He 
denied any interference with breathing through the nose, 
purulent discharge, or dyspnea at rest or on exertion.  A 
physical examination demonstrated no nasal obstruction, mild 
congested turbinates, and no purulent discharge or crusting.  
X-rays taken of the veteran's sinuses in November 1998 were 
normal.  The examiner diagnosed allergic rhinitis.  

Approximately two weeks later in November 1998, the veteran 
underwent a VA muscles examination.  At that time, he 
complained of loss of strength in his arms and legs, 
occasional numbness of his arms and legs, as well as back 
muscle and right elbow joint pains.  A physical examination 
demonstrated knee jerks and ankle jerks of +2 which were 
bilateral and symmetrical; a negative straight leg raising 
test bilaterally; no muscle atrophy in all arm and leg 
muscles; a normal gait cycle; no pathological reflexes; no 
sensory deficit; no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, and guarding of movement in all 
joints in the upper and lower extremities; and normal ranges 
of motion of all joints of the upper and lower extremities 
with sufficient comfort, endurance, and strength to 
accomplish activities of daily living.  The examiner 
concluded that the musculoskeletal evaluation of the 
veteran's arms and legs was negative and that the 
musculoskeletal evaluation of his cervical and lumbar spine 
was negative.  

In October 2000, the veteran underwent a VA hypertension 
examination.  At that time, he complained of chest 
discomfort, anxiety, and headaches.  Following the 
evaluation, the examiner diagnosed uncontrolled arterial 
hypertension and expressed his opinion that this disorder was 
not secondary to the service-connected anxiety neurosis.  

A VA outpatient treatment record dated in March 2001 includes 
a diagnosis of refractive error.  A VA outpatient evaluation 
conducted in October 2001 demonstrated obesity; a normal 
head, ear, eye, nose, and throat; no corneal lesions; clear 
conjunctivae; no bleeding or exudates; clean auditory canal 
with intact tympanic membrane; a normal nasal septum; pink 
mucosa; no observed discharges; a symmetric thyroid gland to 
palpation without nodule; no clubbing, cyanosis, or edema of 
the extremities; no skin discoloration of the extremities; 
pedal pulses of +2; posterior tibialis pulse of +1; adequate 
sensation bilaterally; intact ranges of motion, adequate 
muscle tone, and no musculoskeletal deformities; and no gross 
motor or sensory deficit.  

In December 2001, a VA outpatient evaluation demonstrated no 
bleeding of the veteran's mouth, clean auditory canal with 
intact tympanic membrane, a normal nasal septum, no gross 
motor or sensory deficit, as well as intact range of motion, 
adequate muscle tone, and no deformities of the 
musculoskeletal system.  Also, the veteran was found to have 
a body mass index of 26.5.  Since this number was less than 
27, the veteran was not referred to a dietitian.  

At the VA mental disorders examination conducted in November 
2002, the veteran complained of itchy skin.  The examiner 
noted that the veteran was overweight.  

At a VA outpatient psychiatric evaluation completed in March 
2003, the veteran complained of generalized pruritus.  The 
examiner noted that the veteran was obese and that he 
exhibited no gross neurological deficits.  

In April 2003, the veteran underwent a VA outpatient 
evaluation which demonstrated clean auditory canals with 
intact tympanic membranes, a normal nasal septum, no gross 
motor or sensory deficit, no skin lesions, as well as intact 
ranges of motion, adequate muscle tone, and no deformities of 
the musculoskeletal system.  The veteran was found to have a 
body mass index of 28.  

A July 2003 VA outpatient evaluation demonstrated a body mass 
index of 28.1, no skin lesions, no bleeding in the mouth, 
clean auditory canals with intact tympanic membranes, a 
normal nasal septum, no gross motor or sensory deficit, as 
well as intact range of motion, adequate muscle tone, and no 
deformities of the musculoskeletal system.  

An August 2003 VA outpatient treatment record noted that the 
veteran's medical conditions included, in pertinent part, 
refractive error and eczema.  In addition, the examiner noted 
that the veteran was overweight.  

An October 2003 VA outpatient evaluation demonstrated a body 
mass index of 30.0, no skin lesions, no bleeding in the 
mouth, clean auditory canals with intact tympanic membranes, 
a normal nasal septum, no gross motor or sensory deficit, as 
well as intact range of motion, adequate muscle tone, and no 
deformities of the musculoskeletal system.  

B.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. 
§ 3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during 
the Persian Gulf War, or to a 
degree of 10 percent or more 
not later than December 31, 
2006; and 
(ii)	by history, physical 
examination, and laboratory 
tests cannot be attributed to 
any known clinical diagnosis. 
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. * * *  
 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.   
 
(c)	Compensation shall not be paid under 
this section: (1)	if there is 
affirmative evidence that an undiagnosed 
illness was not incurred during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2)  if 
there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3)	if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs.   
 
(d)	For purposes of this section: (1)
	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  (2)	the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, however, an additional 
new law was passed which amended the statutes affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107- 
103, 115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.  

Specifically, in the present case, the veteran essentially 
claims that he has multiple symptoms which are manifestations 
of undiagnosed illnesses that he developed as a result of his 
service in the Southwest Asia theater of operations during 
the Gulf War.  The veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), shows that he served on 
active military duty from November 1990 to May 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from January 1991 to May 1991, the 
veteran served in Southwest Asia.  As a result of this 
service, he received the Southwest Asia Service Medal as well 
as the Kuwait Liberation Medal (Saudi Arabia).  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., 
had active military service in the Southwest Asia theater of 
operations during the Gulf War).  38 C.F.R. § 3.317.  

1.  Dermatological Symptoms, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
dermatological symptoms, asserted to be secondary to an 
undiagnosed illness, at the September 1995 VA general medical 
examination, the examiner noted that the veteran had a 
history of a skin rash.  In particular, the veteran's 
complaints at the time of this post-service examination 
included a sebaceous cyst on his face and itching of his 
extremities.  A physical evaluation demonstrated small skin 
rash patches on the veteran's forearms and legs with pruritus 
and scratches as well as an acne-type sebaceous cyst on his 
face.  The examiner diagnosed a dermatitis skin rash.  

At the October 1995 VA skin (other than scars) examination, 
the examiner complained of generalized itching and an 
increased number of cystic lesions on his face with scar 
formation.  A physical evaluation demonstrated the presence 
of moderate ice pick scars and white comedones on the face 
and positive demographism.  In pertinent part, the examiner 
diagnosed cystic acne on the face with moderate scar 
formation as well as symptomatic demographism.  Two private 
medical statements dated in December 1996 reflect treatment, 
over the past six months, for a skin condition defined as 
dermatitis atropia and atypical dermatitis.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's dermatological 
symptoms have been associated with a diagnosed skin disorder 
(characterized as dermatitis atropia and atypical 
dermatitis), there is no legal entitlement to consider under 
the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for dermatological symptoms due to an undiagnosed illness 
must fail.  As the Board has discussed in this decision, the 
veteran's dermatological symptoms have not been attributed by 
examiners to a undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
On the contrary, the examiners who opined on the cause of the 
veteran's complaints attributed them to specific, 
identifiable disability, i.e., dermatitis atropia and 
atypical dermatitis.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim for service connection for dermatological 
symptoms due to an undiagnosed illness must be denied as a 
matter of law.  

2.  Hair Loss, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for hair 
loss, asserted to be secondary to an undiagnosed illness, at 
the September 1995 VA general medical examination, the 
veteran described a history of hair loss.  A physical 
evaluation demonstrated loss of scalp hair.  At the VA skin 
(other than scars) examination subsequently conducted in 
October 1995, the veteran complained of scalp hair loss since 
his return from the Persian Gulf War.  A physical examination 
demonstrated moderate hair loss on the frontal and parietal 
areas of the scalp.  The examiner diagnosed male-pattern 
alopecia.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's hair loss has been 
associated with a diagnosed disorder (characterized as 
male-pattern alopecia), there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Moreover, 
this is not a sign or symptom listed as a manifestation of an 
undiagnosed illness.  See 38 C.F.R. § 3.317.  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for hair loss due to an undiagnosed illness must 
fail.  As the Board has discussed in this decision, the 
veteran's hair loss has not been attributed by examiners to a 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
the examiners who opined on the cause of the veteran's 
complaints attributed them to a specific, identifiable 
disability, such as male-pattern alopecia.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for hair loss due to an undiagnosed illness must be denied as 
a matter of law.  

3.  Bleeding Of The Gums And Mouth, Due To An Undiagnosed 
Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
bleeding of the gums and mouth, asserted to be secondary to 
an undiagnosed illness, at the September 1995 VA general 
medical examination, the veteran reported having a history of 
bleeding from his gums after using a toothbrush.  The 
examiner diagnosed an episode of gingivitis.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's gum and mouth bleeding 
has been associated with a diagnosed disorder (characterized 
as gingivitis), there is no legal entitlement to consider 
under the undiagnosed illness provisions.  Moreover, this is 
not a sign or symptom listed as a manifestation of an 
undiagnosed illness.  See 38 C.F.R. § 3.317.  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for bleeding of the gums and mouth due to an 
undiagnosed illness must fail.  As the Board has discussed in 
this decision, the veteran's gum and mouth bleeding has not 
been attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to a 
specific, identifiable disability, such as gingivitis.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for bleeding of the gums and mouth due to 
an undiagnosed illness must be denied as a matter of law.  

4.  Nasal Symptoms, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
nasal symptoms, asserted to be secondary to an undiagnosed 
illness, the report of the September 1995 VA general medical 
examination noted the veteran's history of epistaxis.  A 
November 1996 private medical statement indicated that the 
veteran had received treatment for severe epistaxis, left 
nasal fossa, severe allergic rhinitis, chronic pharyngitis, 
and chronic rhinosinusitis since July 1991.  

At the November 1998 VA nose, sinus, larynx, and pharynx 
examination, the veteran complained of nasal stuffiness and 
sneezing.  He denied any interference with breathing through 
the nose, purulent discharge, or dyspnea at rest or on 
exertion.  A physical examination demonstrated no nasal 
obstruction, mild congested turbinates, and no purulent 
discharge or crusting.  X-rays taken of the veteran's sinuses 
were normal.  The examiner diagnosed allergic rhinitis.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's nasal symptoms have 
been associated with diagnosed disorders (characterized as 
severe epistaxis, left nasal fossa, severe allergic rhinitis, 
chronic pharyngitis, and chronic rhinosinusitis), there is no 
legal entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See, 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for nasal symptoms, asserted to be due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's nasal symptoms have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to 
specific, identifiable disabilities, such as severe 
epistaxis, left nasal fossa, severe allergic rhinitis, 
chronic pharyngitis, and chronic rhinosinusitis.  Therefore, 
the Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for nasal symptoms due to an undiagnosed illness must be 
denied as a matter of law.  

5.  Loss Of Strength Of The Arms, Hands, And Legs, Due To An 
Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for loss 
of strength of the arms, hands, and legs due to an 
undiagnosed illness, the September 1995 VA general medical 
examination demonstrated a normal musculoskeletal function 
with normal muscles, bones, and joints.  At a VA outpatient 
treatment session conducted in August 1997, the veteran 
complained of numbness in his legs.  

In April 1998, the veteran denied experiencing any bone or 
muscle problems.  A physical evaluation conducted during the 
November 1998 VA thyroid and parathyroid diseases examination 
demonstrated no decreased muscle strength.  The VA muscles 
examination conducted approximately two weeks later in 
November 1998 included the veteran's complaints of loss of 
strength in his arms and legs as well as occasional numbness 
of his legs.  A musculoskeletal evaluation was normal.  The 
examiner concluded that the musculoskeletal evaluation of the 
veteran's arms and legs was negative.  No musculoskeletal 
deformities and no gross motor or sensory deficits were shown 
at VA outpatient evaluations conducted in October 2001 and 
December 2001.  

Clearly, despite the veteran's complaints of loss of strength 
in his arms, hands, and legs, such symptoms, even if existing 
at some point, have essentially subsided.  No competent 
evidence of musculoskeletal or neurological symptomatology of 
the veteran's upper and lower extremities has been shown.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
loss of strength of his arms, hands, and legs, even if 
previously existing, have essentially subsided, there is no 
legal entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See, 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for loss of strength of the arms, hands, and legs due to an 
undiagnosed illness must fail.  Even if such symptoms may 
have previously existed, the current medical evidence of 
record does not support any such findings.  Clearly, 
therefore, such symptoms have not been attributed by 
examiners to a undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
In any event, the fact remains that the evidence contained in 
the claims folder indicates that any loss of strength of the 
veteran's arms, hands, and legs that may have previously 
existed has essentially subsided.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
the veteran's claim for service connection for loss of 
strength of the arms, hands, and legs due to an undiagnosed 
illness must be denied as a matter of law.  

6.  Pharynx Disability, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
throat symptoms, asserted to be secondary to an undiagnosed 
illness, the veteran sought treatment for complaints of a 
sore throat during service in March 1991.  Acute pharyngitis 
was assessed.  A service medical record dated in the 
following month noted the veteran's history of pharyngitis.  

The April 1995 VA Persian Gulf examination demonstrated a red 
throat with no exudates.  The report of the September 1995 VA 
general medical examination indicates that the veteran had no 
evidence of throat pathology.  

At the November 1998 VA thyroid and parathyroid diseases 
examination, the veteran reported that the prior VA Persian 
Gulf examination had provided slightly elevated thyroid 
function tests but that a subsequent repeated test had 
results which were within normal limits.  He denied any 
symptoms related to his larynx or esophagus.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  Because the veteran's throat 
symptoms have been associated with a diagnosed disorder 
(characterized as acute pharyngitis), there is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Furthermore, the pharyngitis apparently resolved 
and has not recurred.  There is no showing of a compensably 
disabling pharynx condition at this time.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for throat symptoms, asserted to be due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's throat symptoms have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to a 
specific, identifiable disability, such as chronic 
pharyngitis.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for throat symptoms due to an 
undiagnosed illness must be denied as a matter of law.  

7.  Disability due to Excess Fat, Due To An Undiagnosed 
Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
disability due to excess fat, due to an undiagnosed illness, 
a December 1990 service medical record entry indicated that 
the veteran was eating fatty foods which caused him to 
experience nausea with occasional vomiting.  An entry dated 
in April 2001 also noted these problems with the veteran's 
consumption of fatty foods.  

The report of the April 1995 VA Persian Gulf examination 
noted that the veteran weighed 203 pounds (with a height of 
five feet and nine inches).  At the September 1995 VA general 
medical examination, the veteran was found to weigh 
196 pounds.  Additionally, a VA medical record notes that the 
veteran has had the medical conditions of obesity since 
August 1997.  

In April 1998, the veteran denied experiencing any weight 
gain or weight loss.  The report of the November 1998 VA 
thyroid and parathyroid diseases examination indicates that 
the veteran weighed 187 pounds.  

A VA outpatient evaluation conducted in October 2001 notes 
obesity.  In December 2001, the veteran was found to have a 
body mass index of 26.5.  Since this number was less than 27, 
the veteran was not referred to a dietitian.  

The examiner who conducted the November 2002 VA mental 
disorders examination observed that the veteran was 
overweight.  The examiner who completed the VA outpatient 
psychiatric evaluation in March 2003 noted that the veteran 
was obese.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  In this regard, the Board 
acknowledges that the pertinent medical evidence of record 
indicates that the veteran is overweight.  Significantly, 
this is not a sign or symptom listed as a manifestation of an 
undiagnosed illness.  See 38 C.F.R. § 3.317.  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for excess fat in his head and body due to an undiagnosed 
illness must fail.  The current medical evidence of record 
does not support a finding of an association between such 
symptoms and an undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for excess fat in his head and body due to 
an undiagnosed illness must be denied as a matter of law.  

8.  Loss Of Sight, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for loss 
of sight due to an undiagnosed illness, at the September 1995 
VA general medical examination, the veteran complained of 
photophobia.  A physical evaluation demonstrated isocoric 
pupils equal and reactive to light and accommodation as well 
as bilateral pterygiums nasal aspect with sclerae redness.  

In addition, a VA medical record notes that the veteran has 
had the medical condition of presbyopia since August 1997.  
In April 1998, the veteran was referred for an optometry 
evaluation due to a provisional diagnosis of refractive 
error.  The subsequent VA visual evaluation completed in 
November 1998 provided an assessment of early-type presbyopia 
and latent "hipsopia" causing blurry vision.  A VA 
outpatient treatment record dated in March 2001 includes a 
diagnosis of refractive error.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's visual problems have 
been associated with diagnosed disorders (characterized as 
bilateral pterygium as well as refractive error including 
presbyopia), there is no legal entitlement to consider under 
the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for loss of sight, asserted to be due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's visual problems have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to 
specific, identifiable disabilities, such as bilateral 
pterygium as well as refractive error including presbyopia.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for loss of sight due to an undiagnosed 
illness must be denied as a matter of law.  



9.  Numbness Of The Hands, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
numbness of the hands due to an undiagnosed illness, the 
April 1995 VA Persian Gulf examination demonstrated no 
neurological deformity.  Further, at the VA outpatient 
treatment session conducted in August 1997, the veteran 
complained of numbness in his hands.  

At the November 1998 VA thyroid and parathyroid diseases 
examination, the veteran denied any history of neurological 
symptoms.  The VA muscles examination conducted approximately 
two weeks later in November 1998 demonstrated no muscle 
atrophy in both arms, no pathological reflexes, and no 
sensory deficit.  

The VA outpatient evaluations conducted in October 2001 and 
December 2001 demonstrated no gross motor or sensory deficit.  
At the VA outpatient psychiatric evaluation subsequently 
completed in March 2003, the examiner noted that the veteran 
exhibited no gross neurological deficits.  

Clearly, despite the veteran's complaints of numbness in his 
hands, such symptoms, even if existing at some point, have 
essentially subsided.  No competent evidence of neurological 
symptomatology of the veteran's upper extremities has been 
shown.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
numbness of his hands, even if previously existing, have 
essentially subsided, there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for numbness of his hands due to an undiagnosed illness must 
fail.  Even if such symptoms may have previously existed, the 
current medical evidence of record does not support any such 
findings.  Clearly, therefore, such symptoms have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  In any event, the fact remains that the evidence 
contained in the claims folder indicates that any numbness 
that may have existed in the veteran's hands has essentially 
subsided.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for numbness of his hands due to an 
undiagnosed illness must be denied as a matter of law.  

10.  Leg Cramps, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for leg 
cramps due to an undiagnosed illness, the September 1995 VA 
general medical examination demonstrated normal 
musculoskeletal function with normal muscles.  In April 1998, 
the veteran denied experiencing any muscle problems.  

The physical evaluation completed during the November 1998 VA 
thyroid and parathyroid diseases examination demonstrated no 
decreased muscle strength.  Also, the VA muscles examination 
conducted approximately two weeks later in November 1998 
reflected no muscle atrophy in either leg muscles, a normal 
gait cycle, and no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, and guarding of movement in either 
lower extremity.  In fact, the examiner concluded that the 
musculoskeletal evaluation of the veteran's legs was 
negative.  Further, the VA outpatient evaluations conducted 
in October 2001 and December 2001 demonstrated adequate 
muscle tone and no musculoskeletal deformities.  

Clearly, despite the veteran's complaints of leg cramps, even 
if existing at some point, have essentially subsided.  No 
competent evidence of muscle symptomatology of the veteran's 
lower extremities has been shown.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
leg cramps, even if previously existing, have essentially 
subsided, there is no legal entitlement to consider under the 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for leg cramps due to an undiagnosed illness must fail.  Even 
if such symptoms may have previously existed, the current 
medical evidence of record does not support any such 
findings.  Clearly, therefore, such symptoms have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  In any event, the fact remains that the evidence 
contained in the claims folder indicates that any leg cramps 
that may have previously existed have essentially subsided.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim for 
service connection for leg cramps due to an undiagnosed 
illness must be denied as a matter of law.  

11.  Headaches, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
headaches due to an undiagnosed illness, the veteran 
complained of headaches in June 1990.  An anxiety reaction 
was assessed.  

Thereafter, in May 1993, a private physician noted that he 
had treated the veteran for headaches and vertigo.  The 
doctor expressed his opinion that these symptoms were 
associated with the "otitis 1/2 [of the veteran's] left ear."  

At the September 1995 VA general medical examination, the 
veteran complained of pulsatile-type headaches.  A physical 
evaluation demonstrated a normocephalic head.  

In October 2000, the veteran underwent a VA hypertension 
examination.  At that time, he complained of chest 
discomfort, anxiety, and headaches.  Following the 
evaluation, the examiner diagnosed uncontrolled arterial 
hypertension, which was not secondary to the 
service-connected anxiety neurosis.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's headaches have been 
associated with diagnosed disorders (characterized as an 
anxiety reaction, an otitis disability, and uncontrolled 
arterial hypertension), there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for headaches, asserted to be due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's headaches have not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints, attributed them to 
specific, identifiable disabilities, such as an anxiety 
reaction, an otitis disability, and uncontrolled arterial 
hypertension.  Therefore, the Board finds that, even under 
the revised language of 38 U.S.C.A. § 1117, the veteran's 
claim for service connection for headaches due to an 
undiagnosed illness must be denied as a matter of law.  

12.  Bilateral Ear Symptoms, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
bilateral ear symptoms due to an undiagnosed illness, a 
private physician noted in May 1993 that he had treated the 
veteran for vertigo.  The doctor expressed his opinion that 
this symptom was associated with the "otitis 1/2 [of the 
veteran's] left ear."  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's bilateral ear symptoms 
have been associated with a diagnosed disorder (characterized 
as an otitis disability), there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Further, the Board further finds that, even under the revised 
38 U.S.C.A. §§ 1117, the veteran's claim for service 
connection for bilateral ear symptoms, asserted to be due to 
an undiagnosed illness, must fail.  As the Board has 
discussed in this decision, the veteran's bilateral ear 
symptoms have not been attributed by examiners to a 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
the examiners who opined on the cause of the veteran's 
complaints, attributed them to a specific, identifiable 
disability, such as an otitis disorder.  Therefore, the Board 
finds that, even under the revised language of 38 U.S.C.A. 
§ 1117, the veteran's claim for service connection for 
bilateral ear symptoms due to an undiagnosed illness must be 
denied as a matter of law.  

III.  Increased Rating For Service-Connected Anxiety Disorder

A.  Factual Background

Service medical records reflect treatment for an anxiety 
reaction in June 1990.  Subsequent in-service reports note 
continued medical care for, and evaluation of, transient 
depression in December 1990 and anxiety in April and May 
1991.  

According to post-service medical records, in August 1991, 
the veteran was treated for an adjustment disorder.  A mental 
status evaluation completed at that time demonstrated 
alertness, coherence, pleasantness, optimism, no delusions or 
hallucinations, and normal cognitive functions.  Subsequent 
medical reports in May and June 1995 reflect follow-up 
treatment for an adjustment disorder with anxiety.  Mental 
status evaluations conducted at those times showed alertness, 
coherence, orientation times three, no evidence of a 
psychotic disorder, an anxious and tense mood, a moderately 
depressed affect, no suicidal ideations, and normal cognitive 
functions.  

At the April 1995 VA Persian Gulf examination, the veteran 
complained of nervousness, irritability, aggressiveness, and 
sleep problems.  The examiner diagnosed anxiety syndrome.  

In September 1995, the veteran underwent a VA mental 
disorders examination, at which time he complained of some 
difficulty sleeping.  Objective findings on evaluation 
demonstrated casual dress; alertness; spontaneity; some 
floating anxiety; coherence; free, relevant, and organized 
thought processes; no thought disorder; no perceptive 
disorder; orientation times three; preserved memories; clear 
retention, recall and sensorium; no depressive signs; no 
suicidal ruminations; preserved judgment; and the ability to 
differentiate between right and wrong.  The examiner 
acknowledged that the veteran presented some anxiety features 
but concluded that the veteran had no specific mental 
disorder.  

In a December 1996 statement, a private physician noted that 
he had treated the veteran for an anxiety disorder on many 
occasions within the past six months.  

By a June 1997 rating action, the RO in Muskogee, Oklahoma 
granted service connection for an anxiety disorder.  In 
addition, the RO concluded that the evidence of record 
support the award of a 10 percent evaluation for this 
service-connected psychiatric disability, effective from 
December 1994.  

The veteran's service-connected anxiety disorder has remained 
evaluated as 10 percent disabling.  Throughout the current 
appeal, the veteran has contended that his service-connected 
anxiety disorder has worsened.  In particular, in the 
substantive appeal which was received at the RO in September 
1999, the veteran described an inability to sleep, 
depression, and nervousness.  

According to the relevant evidence received during the 
current appeal, in August 1997, the veteran sought VA 
outpatient treatment for complaints of nervousness.  A mental 
status evaluation demonstrated alertness, no formal thought 
disorder, no suicidal or homicidal ideations, poor insight, 
and poor judgment.  At a follow-up VA outpatient treatment 
session conducted in October 1997, the veteran reported that 
a change in jobs resulted in his working a regular shift 
which helped with his sleep disturbances.  

Subsequent VA medical records dated from February 1998 to 
July 2001 reflect periodic outpatient psychiatric treatment.  
According to these reports, the veteran complained of 
nightmares, anxiety, a brooding mood, and feeling 
"stress[ed] out."  He was found to have a "regular" mood 
and an anxious affect and not to be psychotic, suicidal, or 
homicidal.  An adjustment disorder with an anxious mood was 
assessed.  

In November 2002, the veteran underwent a VA mental disorders 
examination.  At that time, he complained of increased 
anxiety and stress and crying spells.  Objective evaluation 
findings demonstrated cleanliness, adequate dress and 
grooming, alertness, orientation times three, good attention, 
good concentration, fair memory, no hallucinations, no 
suicidal or homicidal ideations, fair insight and judgment, 
fair impulse control, as well as clear, coherent, and loud 
speech.  The examiner diagnosed, on Axis I, an anxiety 
disorder not otherwise specified and assigned a Global 
Assessment of Functioning (GAF) score of 75.  

At a VA outpatient treatment session completed approximately 
three weeks later in November 2002, the veteran complained of 
anxiety, nightmares, and crying spells.  A mental status 
evaluation demonstrated alertness, neat grooming, 
cooperation, spontaneous speech with normal rate and volume, 
a relaxed mood, an adequate affect, no delusions, no suicidal 
or homicidal ideations, no perceptual disturbances, grossly 
intact cognitive functions, adequate social judgment with 
poor insight into his psychiatric condition, as well as 
relevant, logical, and coherent thought content.  The 
examiner diagnosed an adjustment disorder with mixed features 
and assigned a GAF score of 60.  

In March 2003, the veteran underwent a VA outpatient 
psychiatric evaluation at which time he complained of anxiety 
and nightmares.  An objective evaluation demonstrated 
alertness, neat grooming, cooperation, spontaneous speech 
with normal rate and volume, a calm mood, an adequate affect, 
no delusions, no suicidal or homicidal ideations, no 
perceptual disturbances, grossly intact cognitive functions, 
adequate social judgment with poor insight into psychiatric 
condition, as well as relevant, logical and coherent thought 
content.  The examiner diagnosed an adjustment disorder with 
mixed features and assigned a GAF score of 60.  

At a VA outpatient psychiatric evaluation completed in June 
2003, the veteran complained of anxiety, nightmares, and 
irritability.  A mental status evaluation demonstrated 
alertness, neat grooming, cooperation, spontaneous speech 
with normal rate and volume, a mood described as "not good 
not bad," an anxious affect, no delusions, no suicidal or 
homicidal ideations, no perceptual disturbances, grossly 
intact cognitive functions, adequate social judgment with 
poor insight into psychiatric condition, as well as relevant, 
logical, and coherent thought content.  The examiner 
diagnosed a generalized anxiety disorder and assigned a GAF 
score of 60.  

The veteran reiterated these complaints at a VA outpatient 
psychiatric evaluation conducted in the following month.  He 
also reported being "more calm."  The remainder of the 
mental status evaluation provided findings essentially the 
same as those determined in the previous month.  

In September 2003, the veteran complained of a depressed 
mood.  He described a mood which was "not good."  The 
examiner observed that the veteran had a restricted affect.  
The remainder of the mental status evaluation provided 
findings essentially the same as those determined in June and 
July 2003.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

With regard to the veteran's increased rating claim for his 
service-connected anxiety disorder, the Board notes that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996) codified at 38 C.F.R. § 4.130, Code 9400 (2003).  
Therefore, adjudication of the increased rating claim for the 
service-connected anxiety disorder must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The old rating criteria for an anxiety disorder, pursuant to 
Diagnostic Code 9400, which was in effect prior to November 
7, 1996, provided for a 10 percent disability rating upon 
evidence less than the criteria for a 30 percent evaluation 
and, in particular, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  

A 30 evaluation is assignable when the ability to establish 
or maintain effective and wholesome relationships with people 
is definitely impaired.  Psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  Id.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating when pertinent symptomatology is 
demonstrates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran is demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for an anxiety disorder, 
pursuant to Diagnostic Code 9400, which became effective 
November 7, 1996, a 10 percent evaluation will be awarded 
with evidence of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).  

The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is representative of some mild symptoms (including a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
indicate that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument).  Symptoms 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected anxiety disorder is more severe than 
the current 10 percent disability evaluation indicates.  
Throughout the current appeal, he has described anxiety, 
stress, nightmares, an inability to sleep, depression, 
nervousness, and crying spells.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected anxiety 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that, according to the 
relevant evidence considered by the RO, recent evaluations 
have demonstrated that the veteran has poor insight into his 
psychiatric condition.  Significantly, however, these recent 
examinations have also shown cleanliness, adequate dress, 
neat grooming, cooperation, alertness, orientation times 
three, good attention, good concentration, fair memory, no 
hallucinations or delusions, no suicidal or homicidal 
ideations, grossly intact cognitive functions, a relaxed and 
calm mood, an adequate affect, adequate social judgment, fair 
insight, fair impulse control, spontaneous speech with normal 
rate and volume, as well as relevant, logical, and coherent 
thought content.  

Additionally, the Board notes that the examiner who conducted 
the VA mental disorders examination in November 2002 assigned 
a GAF score of 75, which indicates that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument).  Symptoms result in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See, 
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  In this regard, the Board also acknowledges that 
subsequent VA outpatient psychiatric evaluations completed 
after the November 2002 VA mental disorders examination have 
provided a GAF score of 60, which is illustrative of moderate 
symptoms (including a flat affect, circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  Id.  

Significantly, however, the fact remains that the psychiatric 
evaluations that the veteran has recently undergone 
(including the recent examinations which have resulted in GAF 
scores of 60) have provided essentially asymptomatic 
symptomatology.  Based upon the totality of the recent 
relevant evidence considered by the RO which demonstrates 
essentially negative symptoms associated with the 
service-connected anxiety disorder, the Board finds that the 
symptoms associated with this disability do not support the 
grant of the next higher evaluation of 30 percent under 
either the old, or new, rating criteria.  See, 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996) (which stipulates that a 
30 percent disability rating is assigned when the ability to 
establish or maintain effective and wholesome relationships 
with people is definitely impaired and when psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment).  See also, 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003) [which stipulates that a 
30 percent will be awarded with evidence of evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events)].  As 
such, a disability rating greater than current evaluation of 
10 percent for the veteran's service-connected anxiety 
disorder is not warranted under either the old, or new, 
rating criteria.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's anxiety disorder 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his anxiety 
disorder results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

Service connection for dermatological disability; sinus 
disability; bilateral ear disability; disability of the 
pharynx; and disability exhibited by hair loss, bleeding of 
the gums and mouth, loss of strength of the arms, hands, and 
legs, excess fat, loss of sight, numbness of the hands, leg 
cramps, and headaches all asserted to be the result of 
undiagnosed illnesses is denied.  

An initial disability rating greater than 10 percent for the 
service-connected anxiety disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



